Name: 86/132/EEC: Commission Decision of 11 March 1986 amending Decision 83/355/EEC authorizing certain Member States provisionally to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of plants of Pinus L. originating in Japan (Only the Danish, German, Greek, English, French, Italian and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: natural environment;  agricultural policy;  Asia and Oceania
 Date Published: 1986-04-17

 Avis juridique important|31986D013286/132/EEC: Commission Decision of 11 March 1986 amending Decision 83/355/EEC authorizing certain Member States provisionally to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of plants of Pinus L. originating in Japan (Only the Danish, German, Greek, English, French, Italian and Dutch texts are authentic) Official Journal L 101 , 17/04/1986 P. 0041 - 0041*****COMMISSION DECISION of 11 March 1986 amending Decision 83/355/EEC authorizing certain Member States provisionally to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of plants of Pinus L. originating in Japan (Only the Danish, German, Greek, English, French, Italian and Dutch texts are authentic) (86/132/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 14 (3) thereof, Having regard to the requests made by the Member States concerned, Whereas, under the provisions of Directive 77/93/EEC, plants of Pinus L., other than fruit and seeds, originating in non-European countries, may in principle not be introduced into the Community; Whereas, however, Article 14 (3) of the abovementioned Directive permits derogations from that rule, provided that it is established that there is no risk of spreading harmful organisms; Whereas in certain Member States there is some interest in the importation of certain pinus plants originating in Japan, and in particular the 'bonzai'-type; Whereas the Commission established that on the basis of the information then available there was no risk of spreading harmful organisms, provided that certain special technical conditions were satisfied; Whereas, by Decision 83/355/EEC (3), the Commission authorized the Member States concerned to provide for derogations from certain provisions of Directive 77/93/EEC in respect of plants of Pinus L. originating in Japan; Whereas that authorization was granted on a provisional basis only, for a period expiring on 31 December 1985, subject to its revision in the light of experience to be gained; Whereas there is no new information giving cause for its revision; Whereas on the basis of the information available at present there continues to be no risk of spreading harmful organisms, provided that the special technical conditions continue to be satisfied; Whereas the Member States concerned should therefore be authorized to provide for derogations in respect of plants of Pinus L. originating in Japan, for a further period; Whereas there is no interest in the importation of such plants into Northern Ireland; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 83/355/EEC is hereby amended as follows: 1. In Article 1 (1) the words '(Great Britain)' are inserted between the words 'United Kingdom' and 'are hereby authorized'. 2. In Article 3, first sentence the date '31 December 1985' is replaced by '31 December 1987'. Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the French Republic, the Italian Republic, the Grand-Duchy of Luxembourg, the Kingdom of the Netherlands and the United Kingdom. Done at Brussels, 11 March 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1.. 1977, p. 20. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 199, 22. 7. 1983, p. 27.